Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 16, 2016 (this
“Second Amendment”), is made among Unum Group, a Delaware corporation (the
“Borrower”), the lenders party hereto, and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).


RECITALS
A.    Reference is hereby made to the Credit Agreement dated as of August 29,
2013 (as amended by the First Amendment dated as of January 15, 2015 and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement) among
the Borrower, the lenders and other financial institutions from time to time
party thereto (the “Lenders”), and the Administrative Agent.
B.    The Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and the Lenders are willing to make such
amendments to the Credit Agreement, subject to the terms and conditions set
forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendments to Section 1.1 Consisting of Modifying Existing Definitions.
The following existing definitions in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:


“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime commercial lending rate (which may not necessarily be its lowest or
best lending rate), as adjusted to conform to changes as of the opening of
business on the date of any such change in such prime rate, (ii) the Federal
Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of the
opening of business on the date of any such change in the Federal Funds Rate,
(iii) the LIBOR Rate for an Interest Period of one month plus 1%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of such LIBOR Rate and (iv) 0%.


“Commitment Termination Date” means March 16, 2021 (or if such day is not a
Business Day, the immediately preceding Business Day), or such earlier date of
termination of the Commitments pursuant to Section 2.6 or Section 8.2.





--------------------------------------------------------------------------------






“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the immediately preceding Business Day) by the Federal Reserve Bank of
New York, or if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, an
interest rate per annum equal to (i) (A) the rate of interest appearing on
Reuters Screen LIBOR01 Page (or any successor page) that represents the London
Interbank Offered Rate for Dollar deposits or (B) if no such rate is available,
the rate of interest determined by the Administrative Agent to be the rate or
the arithmetic mean of rates at which Dollar deposits in immediately available
funds are offered to first-tier banks in the London interbank Eurodollar market,
in each case under clause (A) or (B) above at approximately 11:00 a.m., London
time, two Business Days prior to the first day of such Interest Period (rounded
upward, if necessary, to the nearest 1/100th of 1%) for a period substantially
equal to such Interest Period and in an amount substantially equal to the
largest principal amount of any Loan constituting part of the same Borrowing as
such LIBOR Loan, divided by (ii) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period. Notwithstanding
the foregoing, if the LIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
1.2    Amendment to Section 1.2. Section 1.2 of the Credit Agreement is hereby
amended by amending and restating the final sentence thereto in its entirety as
follows:
“Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities and any other accounting rule to the contrary shall be disregarded.”
1.3    Amendment to Section 2.17. Section 2.17 of the Credit Agreement is hereby
amended by inserting the following new subsection (g):
(g)    Similar Treatment. Notwithstanding the foregoing Sections 2.17(a) and
2.17(b), no Lender, Issuing Bank or Recipient shall impose any costs specified
therein or make any request for compensation pursuant thereto (or be entitled to
any such additional costs) unless such Lender, Issuing Bank or Recipient is then
generally imposing such cost upon or requesting such compensation from borrowers
in connection with similar credit facilities containing similar provisions and
at the time of such request certifies to the Borrower to the effect of the
foregoing; provided such





--------------------------------------------------------------------------------






Lender, Issuing Bank or Recipient shall not be required to disclose any of its
records or any other information that it deems confidential.
1.4    Amendment to Section 2.18. Section 2.18 of the Credit Agreement is hereby
amended by deleting all references to “originals” of IRS Forms appearing in
subsection (g) thereof and replacing it with “copies.”
1.5    Amendment to Section 2.22. Section 2.22(a)(iv) of the Credit Agreement is
hereby amended by amending and restating the first sentence thereto in its
entirety as follows:
(iv)     All or any part of such Defaulting Lender’s Letter of Credit Exposure
and Swingline Exposure shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Credit Exposures (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment.
1.6    Amendment to Section 5.3. Section 5.3 of the Credit Agreement is hereby
amended by inserting “Material” before “Subsidiaries” in the second line
thereof.
1.7    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended by deleting the figure $4,782,000,000 in clause (x) thereof and
replacing it with the figure “$5,066,000,000.”
1.8    Amendment to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended by (a) inserting “Material” before “Subsidiaries” in the second line
thereof, (b) deleting subsection “(c)” in its entirety, (c) inserting “and”
after the semicolon in subsection “(a)”, and (d) amending and restating clause
“(b)” in its entirety as follows:
(b) any Material Subsidiary of the Borrower may consolidate or merge with, or
into, (x) the Borrower (so long as the Borrower is the surviving Person),
(y) any other Subsidiary of the Borrower so long as either the Material
Subsidiary or a Wholly Owned Subsidiary is the surviving Person, or (z) so long
as no Event of Default would occur or exist, any other Person, so long as the
Material Subsidiary is the surviving Person, and, if the Material Subsidiary is
a Wholly Owned Subsidiary, then the surviving Person is a Wholly Owned
Subsidiary.


1.9    Amendment to Section 7.5.    Section 7.5(b) of the Credit Agreement is
amended by deleting the phrase “consistent with past practice and” in the second
line thereof.


1.10    Amendment to Section 7.6.     Section 7.6 of the Credit Agreement is
hereby amended by inserting “and individual” before “benefits” in the third line
thereof, and replacing “substantially” with “reasonably” in the last line
thereof.     







--------------------------------------------------------------------------------






1.11    Amendment to Section 10.6(b). Section 10.6(b) of the Credit Agreement is
hereby amended by amending and restating clause (vi) in its entirety as follows:


(vi)     no such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person).
1.12    Amendment to Section 10.6(e). Section 10.6(e) of the Credit Agreement is
hereby amended by amending and restating the parenthetical beginning on the 2nd
line thereof in its entirety as follows:
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person) or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries)
ARTICLE II
CONDITIONS OF EFFECTIVENESS
This Second Amendment shall become effective on the date (such date being
referred to as the “Second Amendment Effective Date”) on which each of the
following conditions precedent is satisfied:
(a)    The Administrative Agent shall have received counterparts of this Second
Amendment duly executed by the Borrower, the Lenders, the Fronting Bank, the
Swingline Lender and the Administrative Agent.
(b)    The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, certifying that (A) all representations and
warranties of the Borrower contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects (or if qualified
by materiality or Material Adverse Effect, in all respects) as of the Second
Amendment Effective Date, both immediately before and after giving effect to the
Second Amendment (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified by materiality or Material Adverse Effect, in all respects) as
of such date), (B) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to the consummation
of the transactions contemplated hereby, (C) no change, occurrence or
development shall have occurred or become known to the Borrower since December
31, 2015 that could reasonably be expected to have a Material Adverse Effect,
and (D) all conditions precedent to the Second Amendment Effective Date set
forth in this Article II have been satisfied or waived as required thereunder.
(c)    The Administrative Agent shall have received, for the account of each
Lender party hereto that delivers its executed signature page to this Second
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously disclosed to
the Lenders and agreed upon by the Borrower in writing.





--------------------------------------------------------------------------------






(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date of this Second Amendment, including with
respect to any fee letters executed by the Borrower in connection with this
Second Amendment, and including, to the extent invoiced, payment and/or
reimbursement of the Administrative Agent’s reasonable out-of-pocket fees and
expenses (including, to the extent invoiced, reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with this
Second Amendment.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Second
Amendment, the Borrower represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders as follows:
3.1    Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all
respects) on and as of the Second Amendment Effective Date, with the same effect
as if made on and as of such date, both immediately before and after giving
effect to this Second Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all
respects) as of such date), provided that the representations and warranties
contained in subsection (a) and (b) of Section 4.12 of the Credit Agreement
shall be deemed to refer to the most recent financial statement furnished
pursuant to Section 5.1 of the Credit Agreement.
3.2    No Default or Event of Default has occurred and is continuing on the
Second Amendment Effective Date, both immediately before and after giving effect
to this Second Amendment.
ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWER
The Borrower hereby confirms and agrees that, after giving effect to this Second
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against the Borrower in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and the amendments contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations of the
Borrower evidenced by or arising under the Credit Agreement and the other Credit
Documents, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect. This
acknowledgement and confirmation by the Borrower is made and delivered to induce
the Administrative Agent and the Lenders to enter into this Second Amendment,
and the Borrower





--------------------------------------------------------------------------------






acknowledges that the Administrative Agent and the Lenders would not enter into
this Second Amendment in the absence of the acknowledgement and confirmation
contained herein.
ARTICLE V
MISCELLANEOUS
5.1    Governing Law. This Second Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
5.2    Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Second Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This Second Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Second Amendment shall constitute a
Credit Document under the terms of the Credit Agreement.
5.3    Expenses. The Borrower agrees (i) to pay all reasonable and documented
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable and documented out-of-pocket
expenses, in each case, in connection with the preparation, negotiation,
execution and delivery of this Second Amendment and the other Credit Documents
delivered in connection herewith.
5.4    Severability. To the extent any provision of this Second Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Second Amendment in any jurisdiction.
5.5    Successors and Assigns. This Second Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
5.6    Construction. The headings of the various sections and subsections of
this Second Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.
5.7    Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Second Amendment by





--------------------------------------------------------------------------------






telecopy or by electronic mail in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Second Amendment.
5.8    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Second Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[Balance of Page Intentionally Left Blank].





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
UNUM GROUP, as Borrower




By: /s/ Kevin McMahon            
Name:    Kevin McMahon
Title:    Senior Vice President, Treasurer


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Agent, the
Fronting Bank, Swingline Lender, and as a Lender




By: /s/ Grainne M. Pergolim            
Name: Grainne M. Pergolim
Title: Managing Director




SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Kristen M. Murphy            
Name: Kristen M. Murphy
Title: Vice President




SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






SUNTRUST BANK, as Lender




By: /s/ Paula Mueller            
Name: Paula Mueller
Title: Director


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender




By: /s/ Derek Miller                
Name: Derek Miller
Title: Vice President


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






CITIBANK, N.A., as Lender




By: /s/ Robert Chesley            
Name:    Robert Chesley
Title:    Vice President and Managing
Director


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






REGIONS BANK, as Lender




By: /s/ Peter Wesemeier            
Name: Peter Wesemeier
Title: Managing Director


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






U.S. BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Ferris Joanis                
Name: Ferris Joanis
Title: Vice President


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as Lender




By: /s/ Sean Miller                
Name: Sean Miller
Title: Vice President




SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as Lender




By: /s/ John D. Izard                
Name: John D. Izard
Title: Vice President


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON, as Lender




By: /s/ Kenneth P. Sneider, Jr.        
Name: Kenneth P. Sneider, Jr.
Title: Managing Director






SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT